      Case 4:19-cr-00193-RSB-CLR Document 1 Filed 11/27/19 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION
                                                             CI1419-0155
 UNITED STATES OF AMERICA                 INFORMATION NO.


             V.                           18 U.S.C. § 2243(a)
                                          Sexual Abuse of a Minor"            r*o
                                                                        m     C=3     cz
PAUL FRANCIS DUNN III                                                                 CO
                                                                              SJ3
                                                                   co               CO-
                                          18 U.S.C. § 2244(a)(5)   o                -.o

                                          Abusive Sexual Contact
                                                                              ro


                                          18 U.S.C. § 3261                    -a

                                          Criminal Offense Comnaatted hv            sS
                                          Person Employed by the Armed
                                          Forces Outside the Unite d        St^es


THE UNITED STATES ATTORNEY CHARGES THAT;

                                 COUNT ONE
                 Abusive Sexual Contact Committed by a Person
             Employed by the Armed Forces Outside the United States
                          18 U.S.C. §§ 2244(a)(5), 3261


     Between on or about July 27, 2006, and on or about July 31, 2010, the

defendant,

                         PAUL FRANCIS DUNN III,

a citizen of the United States whose last known residence is within the


Southern District of Georgia, while a member of the Armed Forces subject to

chapter 47 of ti tie 10(Uniform Code of Military Justice) and employed by the

Armed Forces outside of the United States, as that term is defined in 18

U.S.C. § 3267, engaged in conduct outside of the United States that would

constitute an offense punishable by imprisonment for more than one year if

the conduct had been engaged in within the special maritime and territorial
      Case 4:19-cr-00193-RSB-CLR Document 1 Filed 11/27/19 Page 2 of 4




jurisdiction of the United States, that is: the defendant, PAUL FRANCIS

DUNN III, did knowingly engage in and attempt to engage in sexual contact,

as defined in 18 U.S.C.§ 2246 (3), with a child, Victim 1, who had not attained

the age of 12 years.

      All in violation of Title 18, United States Code, Sections 3261 and

2244(a)(5).
     Case 4:19-cr-00193-RSB-CLR Document 1 Filed 11/27/19 Page 3 of 4




                                 COUNT TWO
 Sexual Abuse of a Minor Committed by a Person Employed by the Armed Forces
                           Outside the United States
                           18 U.S.C. §§ 2243(a), 3261


      Between on or about September 1, 2010 and on or about July 31, 2014,

the defendant,

                        PAUL FRANCIS DUNN III,

a citizen of the United States whose last known residence is within the

Southern District of Georgia, while a member of the Armed Forces subject to

chapter 47 of title 10 (Uniform Code of Military Justice) and employed by the

Armed Forces outside ofthe United States, as that term is defined in 18 U.S.C.

§ 3267, engaged in conduct outside of the United States that would constitute

an offense punishable by imprisonment for more than one year if the conduct

had been engaged in within the special maritime and territorial jurisdiction of

the United States, that is: the defendant, PAUL FRANCIS DUNN III, did

knowingly engage in and attempt to engage in a sexual act, as defined in 18

U.S.C. § 2246(2), with a child, Victim 1, who had attained the age of 12 years

but had not attained the age of 16 years, and who was at least four years

younger than PAUL FRANCIS DUNN III.

     All in violation of Title 18, United States Code, Sections 3261 and 2243(a).
     Case 4:19-cr-00193-RSB-CLR Document 1 Filed 11/27/19 Page 4 of 4




Karl I. Knoche                           cela C. Mateo
Assistant United States Attorney         stant United States Attorney
Chief, Criminal Division                 •lead Counsel




                                     K^lynn N
                                     Trfal Attorney
                                        o-lead Counsel
